Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 2018/0012546, hereinafter “Li”, in view of Jeong et al., US 2018/0151658, hereinafter “Jeong”, and further in view of Koong, US 2018/0122302, hereinafter “Koong”.
	Regarding claim 1, Li teaches a display panel operating in a double rate driving manner, comprising: first to fourth pixels provided on a substrate and including capacitor regions (fig. 1, ¶ 55, also note in fig. 2, the capacitances Cst constitute such capacitor regions); a first data line through which a data signal is transmitted to the first pixel and the second pixel (fig. 1, DL1 line provides a data signal to the first pixel 101 and the second pixel which is directly below pixel 101 in a vertical direction); a second data line through which a data signal is transmitted to the third pixel and the fourth pixel (fig. 1, DL2 line provides a data signal to the third pixel 102 and the fourth pixel which is directly below pixel 102 in a vertical direction); a first gate line through which a scan signal is transmitted to the first pixel and the third pixel (fig. 2, gate line SS1); a second gate line through which a scan signal is transmitted to the second pixel and the fourth pixel (fig. 1-2 and ¶ 36; note that each row of pixels of fig. 1 is provided with a gate line SS1 and the gate line provided for the second row is the second gate line); a reference voltage line disposed between the first data line and the second data line (fig. 1-2, RL lines, ¶ 24); and a first power line and a second power line (see fig. 2, ELVDD provided to P1 and P2).
	Li does not specifically teach a first power line positioned on a left of the first data line and supplying driving power to the first pixel and the second pixel; and a second 
	Jeong, however, teaches a similar circuit for sensing a similar node on the pixel circuit (see fig. 3). Jeong, further teaches the structural details of such a circuit in fig. 5-7 wherein the circuit includes a first power line (fig. 6, EVDD at the left) positioned on a left of the first data line (DL2 is the first data line analogous to the DL1 of Li) and supplying driving power to the first pixel and the second pixel (note that EVDD is disposed vertically to provide power to all pixels in the columns, thereby EVDD provides power to the first and the second pixel); and a second power line (fig. 6, EVDD at the left) positioned on a right of the second data line (DL3 is the second data line analogous to the DL2 of Li) and supplying driving power to the third pixel and the fourth pixel (note that EVDD is disposed vertically to provide power to all pixels in the columns, thereby EVDD provides power to the first and the second pixel; also see ¶ 50-54).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Li and Jeong. The references teach pixel circuits with component characteristic sensing capabilities provided at the same node. Jeong further teaches the structural details regarding such circuits, motivating one of ordinary skill to make such a combination in order to manufacture such a circuit.
	Li and Jeong do not specifically teach that the reference voltage line is used to detect deterioration of organic light-emitting diodes (OLEDs) disposed in the first to fourth pixels.
deterioration of the driving transistor Tdr or the organic light emitting diode OLED”.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Li and Jeong, as applied above, further in view of Koong. Note that Li teaches in ¶ 27 that the circuit configuration is used to detect the threshold voltage of the driving transistor. Koong clearly teaches that sensing the same node also enables the sensing of deterioration of the OLED. As such, one would have been motivated to make such a combination in order to simply sense the deterioration of the OLED, thereby providing a higher quality and more uniform display.

	Regarding claim 3, Li does not teach that the first data line and the second data line include a data line hole formed to supply a data voltage to each pixel and the first and second gate lines are positioned between the data line hole and the capacitor regions.
	Jeong, however, teaches that the first data line and the second data line include a data line hole formed to supply a data voltage to each pixel (see the reproduced fig. 6 below clearly marking the data line hole) and the first and second gate lines are positioned between the data line hole and the capacitor regions (every gate line GL1a is positioned between the data line hole and the capacitor region Cst as circled).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Li and Jeong. The references teach pixel 
    PNG
    media_image1.png
    490
    560
    media_image1.png
    Greyscale

	Regarding claim 4, Li teaches first to fourth drivers respectively provided in the first to fourth pixels (fig. 2, ¶ 31; note that every pixel includes such pixel driving circuits), wherein the first to fourth drivers are disposed between the first data line and the second data line and the reference voltage line (see fig. 2).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Jeong, and in view of Koong, as applied above, and further in view of Winters, US 6,771,028 B1, hereinafter “Winters”.
	Regarding claim 2, Li, Jeong and Koong do not specifically teach that the first to fourth pixels constitute a unit pixel.
	Winters, however, clearly teaches that four pixels arranged in a 2x2 configuration constitute a unit pixel (see fig. 1, element 20 including subpixels 20a-d analogous to the first to four pixels; also see col. 3, lines 47-51).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Li, Jeong, and Koong, as applied above, further in view of Winters. All references disclose display devices and Winters further teaches the details regarding the arrangement of different color subpixels. As such, one would have been motivated to make such a combination in order to incorporate the four-color pixel arrangement of Winters in order to include a white sub-pixel because “This design has the advantage of lower power consumption and current density, compared to a three-color filtered white-emitting organic EL device when used in applications, which make frequent use of white backgrounds such as the typical personal digital assistant or computer display” (see col. 1, lines 26-32).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Jeong, and in view of Koong, as applied above, and further in view of Nathan et al., US 2007/0195020, hereinafter “Nathan”.
Regarding claim 5, Li teaches that each of the first to fourth drivers includes: a driving transistor including a first source electrode connected to the first power line or the second power line, a first drain electrode connected to an OLED, and a first gate electrode to which a signal from the first data line or the second data line is applied and causing the OLED to emit light (see fig. 2, element 202, ¶31); a switching transistor including a second source electrode connected to the first data line or the second data line, a second drain electrode connected to the first gate electrode, and a second gate electrode connected to the first gate line or the second gate line and controlling light emission of the OLED (fig. 2, element 201, ¶ 31); a storage capacitor provided in a capacitor region between the first drain electrode and the second drain electrode and storing the signal from the first data line or the second data line (fig. 2, element 204, ¶ 31); and a sensing transistor including a third source electrode connected to the storage capacitor, a third drain electrode connected to the reference voltage line, and a third gate electrode controlling a threshold voltage of the driving transistor to be detected according to a signal from the first or second gate line (fig. 2, element 203, ¶ 31 and 41-43).
	Li and Jeong do not specifically teach for the threshold voltage of the OLED to be detected according to a signal from the first or second gate line.
	Koong, however, teaches a pixel circuit in fig. 6 similar to those of Li and Jeong. Koong further teaches in ¶ 81 that such a circuit is capable of “sensing the threshold voltage, mobility, or deterioration of the driving transistor Tdr or the organic light emitting diode OLED”.

	Li, Jeong and Koong do not teach a third gate electrode connected to the first gate line or the second gate line.
	Nathan, however, teaches in fig. 7, a pixel circuit similar to those of Li, Jeong and Koong. Nathan, further teaches in fig. 22 and variation of the circuit performing the same task. In fig. 22, Nathan teaches a third gate electrode connected to the first gate line or the second gate line
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Li, Jeong, and Koong, as applied above, further in view of Nathan. Note that as taught by Li, the operation of the gate lines controlling ST1 and ST2, namely SS1 and SS2 providing Scan1 and Scan2 signals, are identical. As provided in figs. 3a-d, Scan1 and Scan2 are operated identically to each other. Furthermore, Nathan clearly teaches that transistors analogous to ST1 and ST2 of Li may be controlled by the same scan line. As such, one would have been motivated to make such a combination in order to reduce the number of scan lines, thereby facilitating the manufacturing process and reduce the cost of such manufacturing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Jeong, and in view of Koong, as applied above, and further in view of Cho et al., US 2017/0345375 A1, hereinafter “Cho”.
	Regarding claim 6, Li, does not specifically teach a gate driver for sequentially supplying a scan pulse signal to the first gate line and the second gate line of the display panel; a data driver for supplying data voltages to the first data line and the second data line of the display panel; and a timing controller for supplying control signals to the gate driver and the data driver in a double rate driving manner.
	Jeong, however, teaches a gate driver for sequentially supplying a scan pulse signal to the first gate line and the second gate line of the display panel (fig. 1, gate driver 140, ¶ 34); a data driver for supplying data voltages to the first data line and the second data line of the display panel (fig. 1, data driver 130, ¶ 33); and a timing controller for supplying control signals to the gate driver and the data driver (fig. 1, timing controller 120, ¶ 32-35).
	Li, Jeong, and Koong do not specifically teach that the timing controller controls the display in a double rate driving manner.
	However, Cho clearly teaches such double rate driving manner in ¶ 8-9 and 73.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Li, Jeong, and Koong, as applied above, further in view of Cho. All references teach display devices and Cho further teaches refreshing such a device at twice the rate. As such, one would have been motivated to make such a combination in order to provide a display device which higher refresh rate, thereby providing a smoother visual experience for the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621